Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 32-49 in the reply filed on 03/09/2022 is acknowledged.   
In response to applicant’s argument and request to rejoin withdrawn product claims 62, 64 and 65, argument is not persuasive for the following reasons:
First, since product claims 62, 64 and 65 are classified under B23K11/11 and C21D9/46 while instant process claim 32 is classified under C23C2/02.   Hence, search burden is imposed upon the examiner due to different classification search for product claims 62, 64, 65 and process claim 32.   
Second, because instant application is submitted under 35 U.S.C 371, Only “unit of invention” analysis is applied according to MPEP 1800.
Where unity of invention exists “a priori,” the prior art must be consulted to determine whether the shared (or corresponding) technical feature is novel and nonobvious and thereby a “special” technical feature. Unity of invention is said to exist “a posteriori” – that is, after the prior art has been reviewed – when the shared technical feature is a “special” technical feature. In other words, the shared (or corresponding) technical feature is considered to be novel and nonobvious over the prior art. When unity of invention exists a posteriori, a restriction requirement is improper.
Conversely, if the shared technical feature is anticipated by or obvious over the prior art, then the claimed inventions are said to lack unity “a posteriori,” and a restriction requirement may be proper.
In the instant case, the claimed inventions are said to lack unity “a posteriori,” because the shared technical feature as required by instant claim 32 is anticipated by or obvious over cited prior art Ishigaki (JP2004124187) as indicated in the art rejection below. 
Hence, the requirement is still deemed proper and is therefore made FINAL.
As a result, claims 62, 64 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 32-49, 62 and 64-66 are pending.  Claims 32-49 and 66 are presented for this examination.   Claims 62, 64 and 65 are withdrawn.   Claim 66 is newly added claim.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/04/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claims recited zinc % without reciting basis of %.  It is unclear whether basis refers to mass, volume or molar basis.   Applicant is required to recite basis of %.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 32, 43-45 and 47 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishigaki (JP2004124187).
As for claim 32, Ishigaki discloses a method of producing a high strength hot dip galvanized steel sheet having excellent adhesion property and weldability (Title) by providing a plating film containing 0.5-7% Fe, 5-90 vol% Fe-Zn alloy phase developing at the boundary of the plating film/base metal.  Since 1g/m2 or less of Ni is plated on the surface of the base steel sheet (paragraph [0043]) as part of the plating film,  instant claimed pre-coated steel sheet coated with a first coating comprises Fe and Ni is expected.
Next, the base steel sheet is heated in a reducing atmosphere 700-900 C. (paragraph [0044]) Hence, instant claimed thermally treating step is expected.
Next, hot dipping the steel sheet in a hot dip galvanizing bath comprising Al 0.1-3% and balance being Zn. (paragraphs [0045]-[0046]) Hence, instant claimed hot dip coating step is expected.
Reheating the hot dip galvanized plated steel sheet 420-600 C(paragraph [0050]) to develop Fe-Zn alloy phase.  Hence, instant claimed alloying treatment is expected.
Table 1 (paragraph [0058]) Steel No F 17 has C, SI, Mn,  Al all within presently claimed compositions ranges as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Ishigaki et al.
(weight %)
Table 1 Steel No F 17
Within
(weight %)
C
0.1-0.4
0.14
0.14
Mn
1.5-3
1.78
1.78
Si
0.7-2
0.77
0.77
Al
0.05-1
0.75
0.75
                  Si+Al
0.75-3
1.52
1.52


As for claims 43-45, hot dip galvanizing bath comprising Al 0.1-3% and balance being Zn suggests Zn is 7-99.9%.  
As for claim 47,  heated in a reducing atmosphere 700-900 C  for 10-80 seconds (paragraph [0044]) suggests continuous annealing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33, 40-45 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurosaki (US2016/0082701) in view of Ishigaki.
As for claim 32, Kurosaki discloses a method of making gavlannealed steel sheet as follows:
Providing a plating layer containing 7.2-10.6% Fe, 0.2-0.2% Al and 0.1mss% or more in total of one or more from Ni, Co, Cu and In on the surface of the base iron, (Claim 1 and paragraph [0160])).  Hence, instant claimed providing a pre-coated steel sheet with a first coating comprising Fe and Ni is expected.
On each of the steel sheet having had the pre-plating layer, a reduction annealing treatment was performed at 800 C in a 10%H2-N2 atmosphere. (paragraph [0163] lines 1-4) Hence, instant claimed thermally treating step is expected.
The resultant steel sheets were then dipped into a Zn plating bath containing 0.1-0.2% mass Al to perform galvanizing. (paragraph [0163] lines 4-7) Hence, instant claimed hot dipping step is expected.
After the galvanizing treatment, an alloying treatment is performed.  (paragraph [0164])  Hence, instant claimed providing an alloying treatment is expected.

	Kurosaki differs from instant claim 32 such that it does not disclose base steel sheet compositions.
	Ishigaki discloses a similar process of galvannealing steel sheet as Kurosaki by disclosing a base steel sheet with broad range compositions overlapping instant claimed compositions ranges with Inventive Example Steel No F 17 (Table 1) all within claimed ranges as indicated in Table 1 above. 
	Ishigaki expressly disclose his purpose of invention is provide a galvanized steel sheet excellent in powdering resistance. (Page 2 paragraph [0002])
	Kurosaki desires a galvanized steel sheet excellent in powdering resistance.  (pargraph [0001])
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Steel No F 17 compositions as exemplified by Ishigaki, as based steel sheet composition in the process of Kurosaki for the benefit of excellent powdering resistance.
As for claim 33, Fe concentration in the lating layer 7.2-10.6% by weight overlaps instant claimed Fe%.
	As for claims 40-41, Kurosaki discloses in Figure 12 the relationship between Fe concentration in the plating layer and a thickness of Γ phase such that the higher Fe concentration, the higher thickness of Γ phase.
	Figure 12 illustrated the thickness of Γ phase up to 0.8 microns is possible, hence meeting instant claims 40-41 required thickness.
	As for claim 42, the fact Kurosaki expressly suggests Fe concentration is a result effect variable to arrive at desired thickness would have been obvious to one skill in the art to increase Fe concentration in the plating layer for arrive at claimed thickness range.
See MPEP 2144.05 II.

As for claims 43-45, Zn plating bath containing 0.1-0.3mass% Al and balance being Zn meets instant claimed Zn%.
As for claim 49, alloying temperature is 495-520 C (paragraph [0010] lines 7-8)

Claims 33-35, 46 and 48-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishigaki.
 As for claims 33-35, since the plating film (i.e. instant claimed first coating) containing 0.5-7% Fe, 5-90 vol% Fe-Zn alloy phase developing at the boundary of the plating film/base metal, it suggests an overlapping Fe% by weight as required by instant claim.
As for claim 46, it is noted Ishigaki does not expressly disclose hot dipping plating bath consists of Zn.  However, Zn based plating bath is well known in the steel art as plating compositions to hot dipping coating steel sheet.  Hence, one of ordinary skill in the art would have tried to use 100% Zn as plating bath in the process of Ishigaki with expected success.
As for claim 48, annealing atmosphere composed of 5-30% by volume of He with balance of nitrogen and dew is -60 C to 0C (paragraph [0044]) overlaps instant claimed H2 vol%.
As for claim 49, reheating temperature 420-600 C (paragraph [0050]) overlaps instant claimed alloying temperature range.
Claims 36-39 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishigaki in view of Jeon (KR20120074144).
As for claim 36-38, Ishigaki does not expressly disclose the first coating composition of Ni as claimed.
Jeon discloses a high Mn and Al galvannealed steel sheet have excellent powdering resistance and method of making in which the steel base plate is first pre-coated with Ni-Fe based alloy with 50%Ni-50% Fe or 30%Ni-70% Fe (Page 5 Example 1 paragraph 4 line 2), followed by annealing at 800 C and then hot dip coating in Zn based with Al 0.07-0.14% Al plating bath, followed by alloying treatment.  Hence, Jeon discloses a similar process as Ishigaki with same steps of pre-coating, thermal heating treating, hot dip coating and an alloying treatment.
The fact Jeon discloses base steel sheet is pre-coated with Ni-Fe based alloy with 50%Ni-50% Fe or 30%Ni-70% Fe suggests instant claimed 36, 37 and 38 required Ni%.
Hence, it would have been obvious to apply Ni-Fe based alloy with 50%Ni-50% Fe or 30%Ni-70% Fe of Jeon as pre-coating composition, in the process of Ishigaki for the benefit of excellent powdering resistance.
As for claim 39, Ni-Fe based alloy with 50%Ni-50% Fe or 30%Ni-70% Fe suggest instant claimed consisting of Fe and Ni.
As for newly added claim 66, Ni-Fe based alloy with 50%Ni-50% Fe or 30%Ni-70% suggests instant claimed wherein clause.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733